Citation Nr: 0005523	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  93-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a shrapnel wound of the right chest with 
metallic foreign body in the lung.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound of the right thigh with 
metallic foreign body.  

4.  Entitlement to compensable evaluations for scars of the 
right arm, right forearm and abdomen with metallic foreign 
body.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, P.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had active honorable service during World War II, 
and was a prisoner of war (POW) of the Japanese government 
from April 1942 to August 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1993, the RO, 
in pertinent part, denied increased ratings for residuals of 
a shrapnel wound to the right chest, residuals of a shrapnel 
wound to the right thigh, and scars on the right arm, forearm 
and abdomen.  The RO also denied service connection for post-
traumatic osteoarthritis.  

The Board notes on an April statement the veteran appears to 
claim service connection for a right hand and fingers, right 
knee injury as a result of the shrapnel wounds he received 
during active duty.  On an August 1997 statement he claimed 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  During a 
February 1998 RO hearing the veteran claimed that he 
fractured his right wrist as a result of weakness due to his 
service-connected disabilities.  These issues have been 
neither procedurally prepared nor certified for appellate 
review and are referred to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995). 

The issues on appeal were originally before the Board in 
October 1995 and August 1998.  The claims were remanded in 
October 1995 for further evidentiary development and in 1998 
to afford the veteran a hearing.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Entitlement to service connection for arthritis

The Board notes in its October 1995 remand instructions the 
RO was to arrange for the veteran to be examined to determine 
the etiology of any arthritis that was found to be present.  
The Board required that an opinion be obtained as to whether 
any arthritis of any joint found on examination was related 
to the veteran's service-connected shrapnel wound 
disabilities.  The Board further directed that an opinion be 
obtained as to whether the veteran had post-traumatic 
arthritis, and if so, in what joints.  

Review of the claims file reveals the veteran underwent VA 
examinations in February 1996.  The RO determined that the 
examinations were deficient in that they did not include the 
requested opinions regarding the etiology of any arthritis 
found and returned the file to the examiner to amend his 
report.  In April 1996 the examiner provided the opinion that 
the veteran did not have arthritis of the joints as a result 
of his shrapnel wounds.  The examiner did not, however, 
provide an opinion as to whether the veteran had 
post-traumatic osteoarthritis, and if so, what joints.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes the veteran was a POW for more than 30 days.  
Under 38 C.F.R. §  3.309(c), if post-traumatic osteoarthritis 
is manifested to a compensable degree in a former POW at any 
time after discharge from service, the disorder is entitled 
to presumptive service connection.  

The record of an April 1984 VA prisoner of war protocol 
examination on file shows the veteran reported he was subject 
to beatings and torture while held as a prisoner of war.  
While earlier dated radiographic studies on file are negative 
for an arthritic disease process, the Board notes that the 
examinations conducted in connection with the current appeal 
are dated and without a full x-ray series to ascertain which 
joints are affected by arthritis.

The Board finds the issue of entitlement to service 
connection for arthritis must be remanded in order to 
determine if the veteran currently has traumatic 
osteoarthritis.  

Increased Ratings Claims

The Board notes the last time the veteran's service-connected 
residuals of shrapnel wounds to the right chest and left 
thigh, and the scars to the right forearm, right arm and 
abdomen were evaluated for compensation purposes was in 1996.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).  

The Board finds current VA examinations are required in order 
to accurately rate the current symptomatology attributable to 
the veteran's service-connected disabilities.  

The Board further notes the veteran reported at his February 
1998 RO hearing that he had been receiving physical therapy 
from VA facilities.  These records have not been associated 
with the claims file.  On a statement received at the RO in 
September 1997, the veteran's representative reported he had 
submitted four pages of treatment records from the VA medical 
center located in East Orange, New Jersey.  However, only one 
page of records was associated with the claims file.  An 
attempt must be made to secure all outstanding treatment 
records.  

Accordingly, this case is REMANDED for further development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, places 
and approximate dates of treatment for all 
medical health care providers, VA and non-VA, 
inpatient and outpatient, who may posses 
additional records referable to his treatment 
for arthritis and/or for his service-
connected residuals of a shrapnel wound to 
the right chest and right thigh and for scars 
on the right arm, right forearm and abdomen.  
After obtaining any necessary authorization 
or medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the RO 
should secure all outstanding VA treatment 
records.


3.  The RO should arrange for a VA 
orthopedic/surgical examination(s) of the 
veteran by an orthopedic surgeon or other 
appropriate specialist(s) for the purpose of 
ascertaining the nature, extent of severity, 
and etiology of any arthritis which may be 
present, and also to determine the nature and 
extent of severity of the residuals of 
shrapnel wounds to the right chest and right 
thigh with metallic foreign body and also for 
the scars on the right arm, right forearm and 
abdomen.  Any further indicated special 
studies must be conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination report(s) 
must be annotated in this regard.  

With the veteran's consent, the examiner(s) 
should have the veteran undergo radiographic 
studies to ascertain which joints have been 
affected by an arthritic disease process.  
The examiner(s) must be requested to express 
an opinion as to whether the veteran has 
arthritis, including post-traumatic arthritis 
in any joint due to combat incurred shrapnel 
wounds and/or secondary to beatings sustained 
as a prisoner of war.  

The examiner(s) must record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically, where applicable, 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disabilities.  It is requested that 
the examiner(s) provide explicit responses to 
the following questions for each of the 
increased rating claims remanded by this 
decision:

(a)  Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the service connected disability 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner(s) comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner(s) should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner(s) is 
requested to specifically comment on whether 
pain is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service connected disability, the 
presence or absence of changes in condition 
of the skin indicative of disuse due to the 
service connected disability, or the presence 
or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the service connected 
disability.

(d)  The examiner(s) is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner(s) 
should so indicate.  

The examiner(s) is further requested to 
identify which muscle groups have been 
affected by the service-connected 
shrapnel wounds and to determine the 
severity of each disability (right chest, 
right thigh, right arm, right forearm and 
abdomen) on the basis of being slight, 
moderate, moderately severe or severe 
muscle damage using the criteria set out 
in 38 C.F.R. § 4.56.  

With regard to service-connected scars, 
the examiner(s) must provide an opinion 
as to whether the scars are poorly 
nourished with repeated ulceration and/or 
tender and painful on objective 
demonstration and/or limit the function 
of the part affected 

Any opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims on appeal.  As to 
the increased rating claims, the RO 
should document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


